Citation Nr: 1747977	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disease, to include arteriosclerotic heart disease and rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from June 1957 to December 1957 and active duty from March 1958 to September 1977, with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO). In March 2016, this matter was remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned. 

In February 2016, the Veteran canceled his scheduled Board hearing; as such, the Veteran's request for a Board hearing is considered to be withdrawn.

The Board interprets The American Legion's submission of probative evidence in October 2017 to indicate the Veteran did not wish to withdraw his appeal, and the Board will move forward with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in Vietnam from September 1970 to November 1970.

2. The Veteran is diagnosed with arteriosclerotic heart disease, which is an ischemic heart disease.

3. The Veteran's rheumatic heart disease first manifested in service.




CONCLUSION OF LAW

Service connection for heart disease is warranted. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice or duty to assist omission is harmless.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain diseases may be presumed to be service-connected if manifested in a Veteran who was exposed to herbicide agents in service. Veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicide agents in service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). Ischemic heart disease (including atherosclerotic cardiovascular disease) is associated with herbicide agent exposure for purposes of the presumption. 38 C.F.R. § 3.309(e).

As evidenced in military personnel records, the Veteran served in Vietnam from September 1970 to November 1970. As a result, he is presumed to have been exposed to herbicide agents. In December 2014 the Veteran's private physician, Dr. B. Burgess, MD, diagnosed atherosclerotic heart disease. As considered in the September 2017 private medical opinion by Dr. A.M. Gordon, MD, MPH, and as explicitly cited in 38 C.F.R. § 3.309(e), atherosclerotic heart (cardiovascular) disease is an ischemic heart disease. Accordingly, the Veteran falls under the herbicide agent presumption pursuant to 38 C.F.R. § 3.307(a)(6)(ii), and service connection is warranted.

Additionally, the Board notes that Dr. Gordon extensively detailed the Veteran's record and diagnosed rheumatic heart disease (associated with, but separate from, his rheumatic fever in adolescence). She opined that it is at least as likely as not that the Veteran's rheumatic heart disease first manifested in service. There are no medical opinions of record that consider rheumatic heart disease in conflict with Dr. Gordon's opinion. Accordingly, direct service connection for rheumatic heart disease is warranted as well.


ORDER

Service connection for heart disease, to include atherosclerotic heart disease and rheumatic heart disease, is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


